108 F.3d 338
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Francisco Javier LEPEZ-GOMEZ, a.k.a. Miguel Gomez Lopez, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 96-70412.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

On Petition for Review of an Order of the Board of Immigration Appeals, No. Ats-jfp-len.
BIA
PETITION DISMISSED.
Before:  ALARCN, CANBY, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
Francisco Javier Lepez-Gomez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals' decision finding him deportable as charged for having been convicted of an aggravated felony and a controlled substance violation pursuant to 8 U.S.C. § 1251(a)(2)(A), and affirming an immigration judge's denial of his request for relief from deportation pursuant to section 212(c) of the Immigration and Nationality Act, 8 U.S.C. § 1182(c).


3
In accord with our opinion in Duldulao v. INS, 90 F.3d 396, 399-400 (9th Cir.1996), we dismiss Lepez-Gomez's petition for lack of jurisdiction.


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Lepez-Gomez's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3